DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 11-20 are currently pending for examination.

Drawing Objections
The drawings Fig. 1 – Fig. 3 are objected to because the drawings are labeled as “Fig.” and the specification refers to the drawings as “figure”. Please consider to use consistent labels to reduce confusion. Also, it is recommended to a simple text description for each reference number because that would allow quicker understanding of the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Claim Objections
Regarding claim 14, recites the limitation “vehicl”. It appears to have misspelled the word “vehicle”. Please review.

Regarding claim 15-20, are also objected because they depend on claim 14.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad (Pat. No.: US 10,318,963 B1).

Regarding claim 11, Prasad teaches a method for confirming an identity of a vehicle, the method comprising the following steps: 
establishing a data connection to a vehicle control unit installed in the vehicle to be identified (Fig. 1, fuel dispenser 102 and user vehicle 430, establish data communication between the fuel dispensing apparatus and the vehicle based on the vehicle being located in proximity to the fuel dispensing apparatus;”. The fuel dispenser establish communication with the user’s vehicle); 
triggering a physical interaction between the vehicle and an external service device (Col. 8 line 60 – Col. 9 line 15, the user triggers the fuel dispenser to dispense fuel to the vehicle); 
detecting the physical interaction via a vehicle sensor installed in the vehicle and providing a corresponding vehicle detection value; 
detecting the physical interaction via an external sensor and providing a corresponding external detection value; 
comparing the vehicle detection value with the external detection value (Col. 8 line 60 – Col. 9 line 15, “Another safety sensor could be comparing the speed with which the fuel is being dispensed to the speed with which the vehicle is being refilled (e.g., if 1.2 gallons per second are being discharged, but only 1.1 gallons per second are being placed in the vehicle's fuel tank, such may indicate the dangerous condition that some is being spilled so the fuel dispensing should stop).”. The vehicle sensor detects 1.1 gal/sec and the fuel dispenser detects 1.2 gal/sec); and 
confirming the identity of the vehicle based on identification characteristics of the vehicle (Claim 1 “establish data communication ”).  
Prasad teaches the fuel dispenser is configured to analysis one or more identification characteristics received from the vehicle to determine the identity of the vehicle and provided an example that the fuel dispenser is configured to compare the refuel rate of the fuel dispenser and the vehicle to determine discrepancy but fails to expressly teach confirming the identity of the vehicle based on the vehicle detection value coinciding with the external detection value within a predefined tolerance.
Although Prasad fails to expressly teach the refuel rate is specifically used as an identification characteristic, but given the teachings and the breadth of the Prasad’s disclosure, it would have been to be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Prasad’s fuel dispenser to analysis the refuel rate characteristics as one of the identification characteristics to determine the identity of the vehicle because a discrepancy in refuel rate is an indication that the fuel dispenser is not 

Regarding claim 13, Prasad teaches the method as recited in claim 11, wherein the physical interaction is triggered by influencing sensors of a driver assistance system installed in the vehicle (Col. 8 line 60 – Col. 9 line 15, the refill triggers the vehicle’s fuel sensor to acquire refill rate).

 	Regarding claim 14, recites a system that performs the method of claim 11. Therefore, similar limitations are rejected for the same reasons. 
	In addition, Prasad further teaches the structures of the system comprising, 
a vehicle control unit installed in the vehicle to be identified (Fig. 1 user vehicle with a ECU computer); 
a vehicle identification device (Fig. 1 and Fig. 4, fuel dispenser 102); 
an external service device which is configured to physically interact with the vehicle (Fig. 4, dispenser 214); 
a vehicle sensor installed in the vehicle (Col. 8 line 60 – Col. 9 line 15,  vehicle sensor detects 1.1 gal/sec); and 
an external sensor (Col. 8 line 60 – Col. 9 line 15, fuel dispenser has a sensor that detects 1.2 gal/sec).

Regarding claim 15, Prasad teaches the system as recited in claim 14, wherein the external service device is an electrical charging station, and the physical interaction is an electrical charge current between the charging station and the vehicle (Col. 1 line 16-26, “For example, during use of a fuel dispenser (e.g., gasoline, charging station, etc.) a user is typically idle while the vehicle is refueling.” and Col. 8 line 60 – Col. 9 line 15).  

Regarding claim 16, Prasad teaches the system as recited in claim 14, wherein the external service device is a fuel pump, and the physical interaction is a fuel flow from the fuel pump into the vehicle (Col. 1 line 16-26, “For example, during use of a fuel dispenser (e.g., gasoline, charging station, etc.) a user is typically idle while the vehicle is refueling.” and Col. 8 line 60 – Col. 9 line 15).  

Regarding claim 18, Prasad teaches the system as recited in claim 14, wherein the data connection is a radio link and/or an encrypted connection (Col. 4 lines 4-12, “It is to be appreciated any known computer networking method for coupling vehicle 430 to IDT 102 may be utilized, including, but not limited, Bluetooth, iBeacon, NFC, IR, cellular (3G), wifi, and the like.”).  

Regarding claim 19, Prasas teaches the system as recited in claim 14, wherein the vehicle identification device has access to a database which contains pieces of vehicle information (Fig. 1, the fuel dispenser 102 has access to vehicle inspection system 412, vehicle registration system 410 and DMV 420).  

Regarding claim 20, Prasad teaches the system as recited in claim 19, wherein the database is part of a virtual cloud (Fig. 1, systems 412, 410, and 420 are cloud database).
	
Allowable Subject Matter
Claims 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ricci (Pub. No.: US 2018/0012433 A1) teaches a vehicle identification system based on a diverse number of components and sensors.

Any inquiry concerning this communication or earlier communications from 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685